Citation Nr: 0718778	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-09 672 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by vertigo (also claimed as dizzy spells).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral vascular 
disease, to include as secondary to service-connected 
diabetes mellitus.

4.  Entitlement to service connection for a disorder 
manifested by ischemic chest pain.

5.  Entitlement to service connection for coronary artery 
disease (also claimed as heart disease, cardiomegaly to 
include an enlarged heart, multi-cardiac risk factors, 
myocardial infarction), to include as secondary to service-
connected diabetes mellitus.

6.  Entitlement to service connection for a disorder 
manifested by hyperlipidemia.

7.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
bilateral eye disorder (claimed as hyperopia and 
astigmatism).

8.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1954 to 
November 1956 and from September 1958 to October 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO), which denied the veteran entitlement to 
service connection for vertigo, tinnitus, ischemic chest 
pain, peripheral vascular disease, coronary artery disease, 
hyperlipidemia, and a bilateral eye condition.  This 
determination also declined the veteran's application seeking 
to reopen the claim for service connection for hypertension. 

In March 2006, the veteran submitted additional evidence to 
the RO pertinent to his claim for a bilateral eye condition 
accompanied by a waiver of RO consideration, which will be 
considered by the Board in adjudication of this appeal.
The Board previously denied service connection for an eye 
disorder by an August 1985 decision.  Board decisions are 
generally final. 38 U.S.C.A. § 38 U.S.C.A. §§ 511(a), 7103, 
7104 (West 2005); 38 C.F.R. § 20.1100 (2006). In its present 
adjudication, the RO decided the claim on the merits and 
failed to apply the new and material evidence standard.  
Furthermore, the RO in the January 2005 statement of the case 
appears to have determined that new and material evidence to 
reopen the veteran's previously denied claim for entitlement 
to service connection for hypertension, has been received, 
and then readjudicated the claim on a de novo basis in light 
of all the evidence of record.  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
a matter such as this the Board has a legal duty to consider 
the issue of whether new and material evidence has been 
submitted to reopen the claim regardless of the RO's action.  
See Barnett v. Brown, 8 Vet. App. 1 (1995); see also 
Fulkerson v. West, 12 Vet. App. 268, 269-70 (1999) (setting 
aside a Board decision to enable the Board to observe the 
procedure required by law for reopening a final decision).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Therefore, the issues of whether new and 
material evidence has been submitted to reopen the veteran's 
claim seeking entitlement to service connection for an eye 
disorder and hypertension are properly before the Board

The issues of entitlement to service connection for coronary 
artery disease as well as the issues of whether new and 
material evidence has been submitted to reopen claims for 
entitlement to service connection for a bilateral eye 
disorder and hypertension are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.
. 

FINDING OF FACT

There is no showing of current disablement of the veteran due 
to a disorder manifested by vertigo, tinnitus, peripheral 
vascular disease, a disorder manifested by ischemic chest 
pain, and a disorder manifested by hyperlipidemia.


CONCLUSION OF LAW

A disorder manifested by vertigo, tinnitus, peripheral 
vascular disease, a disorder manifested by ischemic chest 
pain, and a disorder manifested by hyperlipidemia were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003, June 2004, and 
March 2005; a rating decision in April 2004; a statement of 
the case in January 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2005 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Service-connection for vertigo, ischemic chest pain, 
hyperlipidemia, tinnitus, and/or peripheral vascular disease

In statements on file, that veteran argues that he has a 
disorder manifested by vertigo, a disorder manifested by 
ischemic chest pain, a disorder manifested by hyperlipidemia, 
and tinnitus that originated in service or are otherwise the 
result of his periods of active duty.  He also maintains that 
he has peripheral vascular disease attributable to service 
or, on an alternative basis, as secondary to his service-
connected diabetes mellitus.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as peripheral vascular disease, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, that disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Here, none of the contemporaneous service medical records 
show complaints or findings referable to vertigo, ischemic 
chest pain, hyperlipidemia, tinnitus, and/or peripheral 
vascular disease.  On the veteran's July 1983 medical 
examination for service retirement a clinical evaluation of 
the veteran found no pertinent abnormalities.   

Following service there is no showing of history, complaints, 
or findings of peripheral vascular disease within the one-
year period immediately following the veteran's discharge 
from service in October 1983.  Furthermore there is no 
diagnosis of peripheral vascular disease at any time 
thereafter although the veteran was noted by a private 
physician in January 2003 following a physical examination, 
to have claudication in the left leg.  There is also no 
showing by the evidence in its entirety of any disorder 
manifested by vertigo, hyperlipidemia, and/or tinnitus.  When 
examined by a private physician in January 2003 it was noted 
on review of his neurologic system that he had no ringing in 
his ears.  While the veteran, on a VA examination in November 
2003, complained of difficulty hearing and tinnitus, no 
diagnosis of tinnitus was made by his examining audiologist.  
As to the veteran's claim of vertigo, the veteran related on 
a VA audiological examination in March 2004 episodes of 
dizziness, described as "lightheaded" sensations, since the 
1960's usually changing with quick position changes and 
lasting only a few seconds without any balance problems.  No 
underlying pathology was diagnosed.  As to the veteran's 
claim for hyperlipidemia, the Board notes that hyperlipidemia 
is "a general term for elevated concentrations of any or all 
of the lipids in the plasma, including hypertriglyceridemia, 
hypercholesterolemia etc." DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 632 (26th ed. 1985).

As noted above, service connection can only be granted for a 
disability resulting from disease or injury. Hyperlipidemia 
is a laboratory finding. It is not a disability for which 
service connection can be granted. No symptoms, clinical 
findings or other impairment has been associated with this 
laboratory finding. As such, it is not a disability within 
the meaning of the law granting compensation benefits.

The Board concludes that tinnitus, peripheral vascular 
disease, a disorder manifested by vertigo, a disorder 
manifested by ischemic chest pain separate and apart from the 
veteran's coronary artery disease, and a disorder manifested 
by hyperlipidemia have not been demonstrated.  In the absence 
of proof of present disability there can be no valid claim. 
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus 
service connection for tinnitus, peripheral vascular disease, 
a disorder manifested by vertigo, a disorder manifested by 
ischemic chest pain, and a disorder manifested by 
hyperlipidemia is not warranted

Considering all the evidence of record, the Board finds that 
the preponderance of the evidence is against granting 
entitlement to service connection for the disorders in issue.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a disorder manifested by vertigo (also 
claimed as dizzy spells) is denied.

Service connection for tinnitus is denied.

Service connection for peripheral vascular disease, to 
include as secondary to service-connected diabetes mellitus 
is denied.

Service connection for a disorder manifested by ischemic 
chest pain is denied.

Service connection for a disorder manifested by 
hyperlipidemia is denied.


REMAND

The veteran contends, in part, that his coronary artery 
disease is causally or etiologically related to his service-
connected diabetes mellitus diabetes mellitus.  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc). Thus, service connection on a secondary 
basis may be granted under one of two conditions. The first 
is when the disorder is proximately due to or the result of a 
disorder of service origin. In that case, all symptomatology 
resulting from the secondary disorder will be considered in 
rating the disability. The second is when a service-connected 
disability aggravates a nonservice-connected disability. 

In a statement dated in June 2004, the veteran's private 
physician, Dr. D.P.S., reported that the veteran had 
undergone consultation for his coronary artery disease prior 
to cardiac catherization in May 2004 and that his 
contributing risk factors for this disorder included 
hypercholesterolemia, hypertension, and noninsulin-dependent 
diabetes mellitus.  It appears from a medical standpoint that 
a risk factor such as diabetes mellitus means a person has an 
increased chance of developing another disorder, such as 
coronary artery disease in this case, but not that the risk 
factor itself (diabetes) actually causes the other disorder. 
It does not necessarily follow, however, that even if the 
veteran's coronary artery disease was caused by something 
other than diabetes, that the diabetes has not aggravated the 
coronary artery disease. Therefore, a medical opinion is 
needed.

Additionally, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  These provisions apply to claims to reopen 
previously denied claims.  See Quartuccio, 16 Vet. App. at 
186.  

In a decision issued on March 31, 2006, Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court noted that VA's obligation to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  The applicable new-and-
material-evidence regulation defines "new" to mean evidence 
"not previously submitted to agency decisionmakers . . . 
[that] is neither cumulative nor redundant."  "Material 
evidence" means existing evidence that "relates to an 
unestablished fact necessary to substantiate the claim."  
38 C.F.R. § 3.156(a) (2006).  

Generally, a claim for service connection is denied because 
there is either no evidence on one or more of the three 
elements needed to establish service connection or 
insufficient evidence on one or more of these elements.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).  Therefore, when a 
claimant seeks to reopen a previously denied claim, material 
evidence would be (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or some 
combination or variation of the above three situations.  The 
Court held in Kent that, in the context of a claim to reopen 
a previously denied claim for service connection, the law 
requires VA to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The Court 
further held that the failure to provide notice of what 
constitutes material evidence in this context would generally 
be the type of error that has the natural effect of producing 
prejudice because it would constitute a failure to provide a 
claimant notice of a key element of what it takes to 
substantiate a claim to reopen.  

The notice letter furnished the veteran in April 2003 in 
connection with his application seeking to reopen his 
previously denied claims did not meet the more stringent 
requirements more recently set forth by the Court in Kent.  
Accordingly, the Board's consideration of the issues of 
whether new and material evidence to reopen claims for 
entitlement to service connection for a bilateral eye 
disorder and hypertension in appellate status at this time 
would constitute prejudicial error.  Therefore, the case must 
be remanded so that the RO may provide the veteran with 
notice that complies with the criteria elaborated by the 
Court in Kent.  

Accordingly, the appeal is REMANDED for the following:

1.  Ensure that all notification and 
development procedures required by the 
VCAA are fully satisfied.  This includes 
written notice of the evidence, if any, 
the veteran is expected to provide in 
support of his claims and the evidence, 
if any, that VA will obtain for him.  The 
notification should include notice of the 
specific evidence necessary to constitute 
new and material evidence to reopen the 
veteran's claim for service connection 
for a bilateral eye disorder and 
hypertension, pursuant to Kent v. 
Nicholson.  Also, advise the veteran that 
he should submit any relevant evidence in 
his possession concerning his claims.  

2.  Schedule the veteran for an 
appropriate VA examination for the 
purpose of obtaining an opinion as to the 
etiology of the veteran's coronary artery 
disease.  The claims file should be 
provided to the examiner for review in 
conjunction with the examination.

After reviewing the file, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's current coronary artery disease 
was either caused or aggravated (that is 
- worsened) by his diabetes mellitus. The 
examiner should discuss the risk factors 
the veteran had for developing coronary 
artery disease (previously noted as 
hypercholesterolemia, hypertension, and 
non-insulin dependent diabetes mellitus) 
and what is the likely (at least 50 
percent chance) risk factor that led to 
his developing coronary artery disease.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it. The examiner should provide a 
complete rationale for any opinion 
provided.

3.  Then, readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board.

The purpose of this remand is to comply with governing 
adjudicative procedures. The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues. The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


